 ABC FREIGHT FORWARDING CORP.179ABC Freight Forwarding Corporation,Blue RibbonExpress, Inc., and Midland Forwarding CorporationandChicago Truck Drivers, Helpers and Ware-houseWorkersUnion (Independent).Case13-CA-10674November 12, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYUpon a charge filed on June 8, 1971, by ChicagoTruck Drivers, Helpers and Warehouse WorkersUnion (Independent), herein called the Union, andduly served on ABC Freight Forwarding Corporation(herein calledABC), Blue Ribbon Express, Inc.(herein called Blue Ribbon), and Midland Forward-ing Corporation (herein called Midland), collectivelyherein called the Respondents, the Acting GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector for Region 13, issued acomplaint on August 6, 1971, against Respondents,alleging that Respondents had engaged in and wereengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 20, 1971,following a Board election in Case 13-RC-12356, theUnion was duly certified as the exclusive collective-bargaining representative of Respondents' employeesin the unit found appropriate;1 and that, commencingon or about June 1, 1971, and at all times thereafter,Respondents have refused, and continue to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting them to do so.On August 16, 1971, Respondents filed their answerto the complaint admitting in part, and' denying inpart, the allegations in the complaint.On August 27, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, submitting that the Respondentsare seeking to relitigate issues which the parties fullyand exhaustively have litigated in Case I3-RC-12356.Subsequently, on September 1, 1971, the Board issuedan order transferring the proceeding to'the Board anda Notice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted.Respondents thereafter filed a response toNotice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motionfor SummaryJudgmentIn their answer to the complaint and in theirresponse to the Notice To Show Cause, Respondentscontend that the certification issued tothe Union onMay 20, 1971, isinvalid because the RegionalDirector erred in including two statutory supervisorsin the single bargaining unit of the three Respondentswhich the Regional Director improperly found to beappropriate.We find that Respondents'contentionsin these respects are identical to those it raised, andwhich were litigated and decided,in the underlyingrepresentation proceeding and must,accordingly, bedenied.The record in Case13-RC-12356 indicates that,after a hearing in which Respondents participated, theRegional Director issued a Decision and Direction ofElection onApril 14,1971, in which he found that thethree Respondent corporations named herein consti-tuted a single employer for purposes of collectivebargaining,that employees of three corporationsconstituted an appropriate unit,and that the twoindividuals here in question were neither managerialemployees nor supervisors as definedin the Act.Thereafter,Respondents filed a request for review ofthe Regional Director'sDecision and Direction ofElection and a supporting brief,in which they statedthat two issues were raised in the representationproceeding:the appropriateness of a joint employerunit and the supervisory status of the two individuals.The Unionfiled a statement in opposition to therequest. The request for review,however, appealedonly the supervisorystatus issue.By telegram datedMay 3,1971, the Board denied the request for reviewon the ground that it raised no substantial issueswarranting review.Upon our review of the record inthis proceeding and the record in Case 13-RC-12356,we adhere to that view and find no reason to disturbthe findings and conclusions of the Regional Director.In their response to the NoticeTo Show Cause,Respondents state thattheydo not waive their right to"Official notice is taken of the record in the representation proceeding,1968);Golden Age Beverage Co.,167 NLRB 151,Intertype Co. v. Penello,Case 13-RC-12356, as the term "record" is defined in Secs. 102 68 and269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397102.69(1)of the Board's Rules and Regulations,Series 8, as amended. SeeF.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRB.LTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F 2d 683 (CA. 4,194 NLRB No. 26 180DECISIONSOF NATIONAL LABORRELATIONS BOARDa full hearing on the issues of the supervisory status ofthe two individuals involved herein or on the jointemployer issue determined in a representation pro-ceeding, Case 13-RC-12022, antecedent to the oneunderlying thiscase.Considering this disclaimer ofwaiver a request for an evidentiary hearing, we findthat no issue posed by Respondents herein raisessubstantial questions which would warrant a hearing.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging aviolation of Section8(a)(5) isnot entitled torelitigateissueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondents in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentsdo not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nor dothey allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that the Respondents have not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Respondents, ABC, Blue Ribbon, and Mid-land, are corporations organized under the laws ofNew York, Delaware, and Missouri, respectively. TheBoard asserted jurisdiction over Respondents onApril 14, 1971, in Case 13-RC-12356 and determinedtherein that Respondents were a single employer.Respondents, with principal offices in New York,New York, maintain various facilities in other statesincluding the Chicago terminal involved in thisproceeding located at 1514 South Canal Street,Chicago, Illinois. During the past year in the course oftheir freight forwarding business within the State ofIllinois,each of the Respondents derived grossincome in excess of $50,000 from operations involvingcommon carriers who were directly in interstatecommerce.We find, on the basis of the foregoing, thatRespondents are, and have been at all times materialherein, a single employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDChicago Truck Drivers, Helpers and WarehouseWorkers Union (Independent) is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentsconstitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All freight salesmen employed by ABC, BlueRibbon, and Midland at its Chicago terminal,excluding office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.2.The certificationOn May 12, 1971, a majority of the employees ofRespondents in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 13, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondents. The Union was certified as thecollective-bargaining representative of the employeesin said unit on May 20,197 1, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B.The Request To Bargain and Respondents'RefusalCommencing on or about May 24, 1971, and at alltimes thereafter, the Union has requested the Respon-dents to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout June 1, 1971, and continuing at all timesthereafter to date, the Respondents have refused andcontinue to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondents have,sinceJune 1, 1971, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondents have2 SeePittsburgh Plate Glass Co. v N.L RB,313 U.S. 146,162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c) ABC FREIGHT FORWARDING CORP.181engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with their opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that theyceaseand desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order toinsurethat the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondents commence tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.ABC Freight Forwarding Corporation, BlueRibbon Express, Inc., and Midland ForwardingCorporation are a single employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Chicago Truck Drivers, Helpers andWare-houseWorkers Union (Independent) is a labororganization within the meaning of Section 2(5) of theAct.3.All freight salesmen employed by ABC, BlueRibbon, and Midland at its Chicago terminal,excluding office clerical employees, professionalemployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceMay 20, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 1, 1971, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondents in the appropriate unit, Respondentshave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain,Respon-dents have interfered with,restrained,and coerced,and are interfering with,restraining,and coercing,employees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and thereby haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondents,ABC Freight Forwarding Corporation, Blue RibbonExpress; Inc., and Midland Forwarding Corporation,their officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay,wages, hours,and other terms and conditionsof employment, with Chicago Truck Drivers, Helpersand Warehouse Workers Union(Independent) as theexclusive bargaining representative of its employeesin the following appropriate unit:All freightsalesmenemployed by ABC, BlueRibbon,andMidland at its Chicago terminal,excluding office clerical employees, professionalemployees,guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages,hours, and other terms 182DECISIONSOF NATIONALand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b)Post at its Chicago terminal copies of theattached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Respon-dents' representatives, shall be posted by Respon-dents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the NationalLaborRelations Board."APPENDIXNOTICEToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with ChicagoTruck Drivers, Helpers and Warehouse WorkersUnion (Independent) as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allLABOR RELATIONS BOARDemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All freightsalesmenemployed by ABC,Blue Ribbon, and Midland at its Chicagoterminal, excluding office clerical employees,professional employees, guards and supervi-sors as defined in the Act.ABC FREIGHTFORWARDINGCORPORATION(Employer)DatedByDatedByDatedBy(Representative)(Title)BLUE RIBBON EXPRESS,INC.(Employer)(Representative)(Title)MIDLAND FORWARDINGCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, EverettMcKinley Dirksen Building, Room881, 219 South Dearborn Street, Chicago, Illinois60604, Telephone 312-353-7572.